Per Cur.
The defendants who did not appear may have a Certiorari; but upon the return of the writ, a rule ought to have *456been taken and served on West, to shew cause, why they should not be permitted to prosecute it without him. But as it was uncertain what would be the Justice’s answer to the rule made on him: and as there has been some looseness hitherto in the practice in such cases, let the plaintiffs in Certiorari who did not appear before the Justice, take a rule on West to shew cause during this term, why they should not prosecute this suit without him.

Motion for dismissal refused.